Dethmers, J.
(concurring). I concur with Mr. Chief Justice Boyles in affirmance. In so doing, it is my view, however, that while section 11 of the sales tax act and section 6a of the department of revenue act may be considered to contain a recognition of the existence of certain powers of compromise, neither contains a grant of power to compromise the interest and penalties for fraud provided for in section 9 of the sales tax act, and that neither in F. M. Sibley Lumber Co. v. Department of Revenue, 311 Mich 654, nor in Kress v. Department of Revenue, 322 Mich 590, was that precise question presented nor determined by this Court. It is, further, my view that were statutory authority for the commissioner of revenue to make the compromise agreements in question lacking, no judicial disposition to look with favor upon the compromise settlement of disputed claims, or, equally, to look with disfavor upon those who would repudiate such settlements while retaining the fruits thereof could possibly serve to supply that which is wanting in the statute and thus to validate the agreements.
The tax, including penalties and interest, levied under the sales tax act is a specific tax. PA 1927, No 375, created a collection department. Section 4 of the act (CL 1948, § 14.134 [Stat Ann § 3.234]) empowered it to settle and compromise delinquent *565and past due claims and accounts due the State of Michigan including, inter alia, specific taxes, with the approval, in cases over a certain amount, of the State administrative hoard. In consequence, as defendants rightly concede, prior to the adoption of the department of revenue act in 1941, it would have been competent for the collection department, with State administrative board approval, to have made the compromise settlements of interest and penalties for fraud here involved and imposed under section 9 of the sales tax act. The powers to so settle and compromise and to approve thereof were and are powers “formerly vested in any department, board * * * in connection with the taxes due to or claimed by the State * * * made payable to * * * the department” and are therefore included among those conferred upon the commissioner of revenue by section 3 of the department of revenue act (PA 1941, No 122 [CL 1948, § 205.3 (Stat Ann 1947 Cum Supp § 7.657[3])]). While section 13 of the same act catalogues the kinds of taxes which are by the act placed within the jurisdiction of the department of revenue, including the sales tax, and, to that extent, constitutes a limitation upon the powers of the department, it does not operate to limit with relation to the taxes therein mentioned the powers conferred upon the commissioner of revenue with respect to those very taxes by section 3 of the act: Likewise, the restriction imposed by section 11 of the sales tax act upon the power of the State board of tax administration to cancel or diminish any part of the specific tax imposed under that act applied only to that particular board and in nowise affected the power to compromise vested in the collection department nor the power to approve thereof reposing in the State administrative board, which powers devolved undiminished upon the commissioner of revenue by operation of the provisions of sec*566tion 3 of the department of revenue act. It therefore follows that the commissioner of revenue did have statutory authority to make the compromise agreements here involved.
Carr, Btjshnell, and Sharpe, JJ., concurred with Dethmers, J.